Digitally signed by
                                                                              Reporter of Decisions
                             Illinois Official Reports                        Reason: I attest to the
                                                                              accuracy and
                                                                              integrity of this
                                                                              document
                                    Appellate Court                           Date: 2017.08.28
                                                                              08:36:25 -05'00'




           Carroll v. Community Health Care Clinic, Inc., 2017 IL App (4th) 150847



Appellate Court         DAVID S. CARROLL, Plaintiff-Appellant, v. COMMUNITY
Caption                 HEALTH CARE CLINIC, INC.; PAUL PEDERSEN, M.D.; and SUE
                        McGINNES, APN, Defendants-Appellees.



District & No.          Fourth District
                        Docket Nos. 4-15-0847, 4-16-0667 cons.



Filed                   June 22, 2017



Decision Under          Appeal from the Circuit Court of McLean County, No. 15-L-59; the
Review                  Hon. Rebecca S. Foley, Judge, presiding.



Judgment                Affirmed.


Counsel on              Joseph A. Bartholomew, Stephanie A. Brauer, and Leah A. Captain,
Appeal                  of Cook, Ysursa, Bartholomew, Brauer & Shevlin, Ltd., of Belleville,
                        for appellant.

                        Jonathan J. Bobell and Christopher L. Nyweide, of Livingston,
                        Barger, Brandt & Schroeder, LLP, of Bloomington, for appellee
                        Community Health Care Clinic, Inc.

                        Paul C. Estes and Jesse A. Placher, of Hinshaw & Culbertson LLP, of
                        Peoria, and Adam R. Vaught and Joshua G. Vincent, of Hinshaw &
                        Culbertson LLP, of Chicago, for other appellees.
                              Robert J. Kane, of Illinois State Medical Society, of Springfield, and
                              Sherri T. DeVito and Richard R. King II, of Illinois State Medical
                              Society, of Chicago, amicus curiae.

                              Craig L. Unrath, of Heyl, Royster, Voelker & Allen, of Peoria, for
                              amicus curiae Illinois Association of Free & Charitable Clinics.



     Panel                    PRESIDING JUSTICE TURNER delivered the judgment of the court,
                              with opinion.
                              Justices Pope and Knecht concurred in the judgment and opinion.


                                                OPINION

¶1         In April 2015, plaintiff, David S. Carroll, filed a medical malpractice complaint against
       defendants, Community Health Care Clinic, Inc. (Clinic), Paul Pedersen, M.D., and Sue
       McGinnes, APN. In June 2015, the Clinic filed a motion to dismiss plaintiff’s complaint under
       section 2-619(a)(9) of the Code of Civil Procedure (Procedure Code) (735 ILCS 5/2-619(a)(9)
       (West 2014)), asserting it was immune from liability (1) as a free and charitable clinic under
       section 30 of the Good Samaritan Act (745 ILCS 49/30 (West 2004)) and section 31 of the
       Medical Practice Act of 1987 (Medical Practice Act) (225 ILCS 60/31 (West 2012)) and (2)
       because any action against it was derivative of plaintiff’s action against Dr. Pedersen and
       McGinnes, who were immune from civil liability. The next month, Dr. Pedersen and
       McGinnes also filed a section 2-619 motion to dismiss, alleging they were both immune from
       liability under section 30 of the Good Samaritan Act and Dr. Pedersen was also immune under
       section 54.5(e) of the Medical Practice Act (225 ILCS 60/54.5(e) (West 2012)). After a
       September 2015 hearing, the McLean County circuit court granted the motions to dismiss with
       prejudice, finding (1) McGinnes was immune under the Good Samaritan Act, (2) Dr. Pedersen
       was immune under the Medical Practice Act, and (3) the Clinic itself was immune from
       liability under the Good Samaritan Act. Plaintiff appealed the court’s dismissal of his medical
       malpractice action.
¶2         In May 2016, plaintiff filed a petition to vacate the circuit court’s September 2015 order
       under section 2-1401 of the Procedure Code (735 ILCS 5/2-1401 (West 2014)), based on a
       previously unknown employee lease agreement (Lease Agreement) between the Clinic and
       OSF Healthcare System (OSF), which owns and operates St. Joseph Medical Center, Dr.
       Pedersen and McGinnes’s employer. Plaintiff alleged McGinnes was, in fact, paid for her
       services to plaintiff through the lease agreement. After an August 2016 hearing, the circuit
       court denied plaintiff’s section 2-1401 petition. Plaintiff appealed the denial of his petition to
       vacate. In September 2016, this court consolidated plaintiff’s two appeals.
¶3         In this consolidated appeal, plaintiff argues (1) the Good Samaritan Act does not grant
       immunity to nonvolunteers like Dr. Pedersen and McGinnes, (2) Dr. Pedersen failed to show
       he was immune from liability under the Medical Practice Act, and (3) the Clinic is vicariously


                                                   -2-
     liable for Dr. Pedersen’s and McGinnes’s conduct because neither the Medical Practice Act
     nor the Good Samaritan Act directly provide the Clinic Immunity. We affirm.

¶4                                         I. BACKGROUND
¶5       Plaintiff’s complaint alleged Dr. Pedersen and McGinnes (incorrectly spelled
     “McGinness” in the trial court pleadings), an advance practice nurse and licensed nurse
     practitioner, rendered medical services to him at the Clinic on March 13 and April 17, 2013.
     He also asserted Dr. Pedersen was required to supervise McGinnes when she rendered care and
     treatment. On May 20, 2013, plaintiff suffered a massive myocardial infarction. Plaintiff
     alleged Dr. Pedersen and McGinnes were professionally negligent because they negligently
     and carelessly failed to diagnose and recommend treatment for angina pectoris, coronary artery
     disease, and coronary insufficiency. As a direct and proximate cause of their negligent actions,
     plaintiff suffered a myocardial infarction, which caused damage to his heart and his body as a
     whole. Plaintiff alleged the Clinic was also liable as Dr. Pedersen and McGinnes were its
     agents, staff, and employees.
¶6       In July 2015, the Clinic filed a section 2-619(a)(9) motion to dismiss plaintiff’s complaint,
     asserting it was immune from liability under section 30 of the Good Samaritan Act (745 ILCS
     49/30 (West 2004)) and section 31 of the Medical Practice Act (225 ILCS 60/31 (West 2012)).
     It further argued that, even if it was not directly immune from liability under the
     aforementioned acts, it was immune because any action against it was derivative of plaintiff’s
     actions against Dr. Pedersen and McGinnes, who were immune from liability. In support of its
     motion, the Clinic filed a memorandum, which included an affidavit of John Kim, president of
     the Clinic’s board of directors. In his affidavit, Kim stated the Clinic provided free medical
     care to individuals who were unable to pay for medical care. Plaintiff received free medical
     care at the Clinic. Attached to Kim’s affidavit was a copy of the sign posted in the Clinic
     notifying clients the healthcare workers were immune from liability under the Good Samaritan
     Act.
¶7       That same month, Dr. Pedersen and McGinnes filed a joint section 2-619(a)(9) motion to
     dismiss, first contending Dr. Pedersen was immune under section 54.5(e) of the Medical
     Practice Act (225 ILCS 60/54.5(e) (West 2012)) because he was only a collaborating physician
     for McGinnes at the time she provided services to plaintiff. The motion further argued
     McGinnes was immune from liability under section 30(a) of the Good Samaritan Act (745
     ILCS 49/30(a) (West 2004)), noting she was in no way compensated by the Clinic for the
     medical care she provided to plaintiff. Attached to the motion to dismiss were the affidavits of
     Dr. Pedersen and McGinnes. In his affidavit, Dr. Pedersen testified he did not provide any
     medical services to plaintiff on March 13 and April 17, 2013, and did not assist McGinnes in
     any way with respect to the care she provided plaintiff on the dates at issue. He was only a
     collaborating physician for McGinnes. Additionally, he stated the patients at the Clinic were
     not charged for the medical care they received. In her affidavit, McGinnes stated Dr. Pedersen
     did not assist her in any way with respect to the medical care she provided plaintiff on the dates
     at issue. She also stated she did not receive a fee or compensation from the Clinic for the
     medical care she provided plaintiff.
¶8       Plaintiff filed responses, asserting defendants’ arguments failed because they had not
     demonstrated they were not compensated by any source for the services provided to plaintiff at
     the Clinic, as required by the Good Samaritan Act, and Dr. Pedersen had failed to show he was

                                                 -3-
       not supervising McGinnes during her treatment of plaintiff. He further argued the plain
       language of the Good Samaritan Act granted immunity only to individuals and not to the free
       medical clinics themselves. Defendants filed replies disagreeing with plaintiff’s arguments.
¶9          On September 29, 2015, the circuit court held a hearing on the motions to dismiss. After
       hearing the parties’ arguments, the court first found the “from that source” language of section
       30(a) of the Good Samaritan Act (745 ILCS 49/30(a) (West 2004)) referred to compensation
       from the free clinic itself. It was undisputed McGinnes was not paid by the Clinic. Thus, the
       court found she was immune from liability under the Good Samaritan Act. As to Dr. Pedersen,
       the court concluded it was undisputed that he was not involved in any way in the care of
       plaintiff at the Clinic. Accordingly, the court found he was immune from liability as a
       collaborating physician under the Medical Practice Act. Last, the court found section 30(a) of
       the Good Samaritan Act (745 ILCS 49/30(a) (West 2004)) was not limited to individuals and
       the Clinic was directly immune from liability under the Good Samaritan Act. That same day,
       the court entered a written order, dismissing with prejudice the complaint against all three
       defendants.
¶ 10        On October 19, 2015, plaintiff filed a timely notice of appeal in sufficient compliance with
       Illinois Supreme Court Rule 303 (eff. Jan. 1, 2015), which is appellate court case No.
       4-15-0847. Accordingly, this court has jurisdiction of defendant’s appeal from the circuit
       court’s September 2015 order under Illinois Supreme Court Rule 301 (eff. Feb. 1, 1994).
¶ 11        On May 26, 2016, plaintiff filed a petition to vacate the circuit court’s September 2015
       order under section 2-1401 of the Procedure Code. In the petition, plaintiff noted that, on April
       4, 2016, he received notice of a June 20, 2002, Lease Agreement between OSF, as owner and
       operator of St. Joseph Medical Center, and the Clinic. Under the agreement, OSF (lessor) was
       to provide certain employees for the Clinic (lessee), including a nurse practitioner. As to
       compensation, the agreement provided the following: “Lessee shall pay to Lessor the
       productive salary and wages and non-productive wages paid by Lessor to the Leased
       Employees plus an amount equal to the cost of benefits provided by the Lessor to Leased
       Employees measured as a percentage of the average wage of the Leased Employees, rounded
       to the nearest percent ***.” OSF was to give the Clinic an invoice at the end of every month for
       all leased employees who worked during the month. All leased employees were employees of
       OSF and not the Clinic. Plaintiff again argued Dr. Pedersen and McGinnes were not immune
       because they received compensation for their work at the Clinic. Plaintiff further contended
       that, even under the circuit court’s interpretation of the Good Samaritan Act, the Lease
       Agreement indicated the Clinic was the source of McGinnes’s compensation, as the
       compensation was merely routed through OSF. Plaintiff attached a copy of the Lease
       Agreement to his section 2-1401 petition.
¶ 12        Dr. Pedersen and McGinnes filed a response, arguing the agreement was irrelevant to Dr.
       Pedersen’s immunity because the circuit court found him immune under the Medical Practice
       Act, not the Good Samaritan Act. Moreover, they argued the Clinic did not compensate
       McGinnes because she was compensated by OSF, a fact which was not altered by the existence
       of the Lease Agreement. The Clinic also filed a response, noting the existence of the Lease
       Agreement had no bearing on the circuit court’s dismissal of it from the lawsuit. It further
       argued the agreement had no impact on Dr. Pedersen’s and McGinnes’s immunity because
       they were employees of OSF and, as such, were paid by OSF.


                                                   -4-
¶ 13       On August 1, 2016, the circuit court held a hearing on plaintiff’s section 2-1401 petition.
       Plaintiff stated he was renewing his arguments against the Clinic and Dr. Pedersen but was not
       raising a new argument based on the Lease Agreement against them. As to McGinnes, plaintiff
       argued she was being paid by the Clinic through OSF. That day, the court entered an order
       denying the section 2-1401 petition as to the Clinic and Dr. Pedersen but taking the petition
       under advisement as to McGinnes. On August 5, 2016, the court entered an order denying the
       petition as to McGinnes. The court found McGinnes was compensated by OSF and not the
       Clinic.
¶ 14       On September 2, 2016, plaintiff filed a timely notice of appeal in sufficient compliance
       with Illinois Supreme Court Rule 303 (eff. Jan. 1, 2015), seeking to join the appeal in case No.
       4-15-0847. On September 20, 2016, this court entered an order, finding plaintiff’s notice
       seeking to join the prior appeal would be considered a notice of appeal from the circuit court’s
       August 5, 2016, order as appellate court case No. 4-16-0667. Moreover, we sua sponte
       consolidated case Nos. 4-15-0847 and 4-16-0667. We note this court also has jurisdiction over
       defendant’s appeal from the circuit court’s August 5, 2016, order under Illinois Supreme Court
       Rule 301 (eff. Feb. 1, 1994).

¶ 15                                            II. ANALYSIS
¶ 16                                        A. Standard of Review
¶ 17        Defendant appeals the dismissal of his complaint under section 2-619 of the Procedure
       Code and the denial of his section 2-1401 petition without an evidentiary hearing. With a
       section 2-619 motion to dismiss, the movant admits the sufficiency of the complaint but asserts
       an affirmative matter that defeats the claim. Leetaru v. Board of Trustees of the University of
       Illinois, 2015 IL 117485, ¶ 40, 32 N.E.3d 583. Specifically, section 2-619(a)(9) provides for
       dismissal when the claim “is barred by other affirmative matter avoiding the legal effect of or
       defeating the claim.” 735 ILCS 5/2-619(a)(9) (West 2014). The existence and preclusive effect
       of immunity is one such affirmative matter. See Smith v. Waukegan Park District, 231 Ill. 2d
111, 115, 896 N.E.2d 232, 235 (2008) (addressing immunity under the Local Governmental
       and Governmental Employees Tort Immunity Act (745 ILCS 10/1-101 et seq. (West 2002))).
       “The defendant bears the initial burden of proof of the affirmative matter and, if satisfied, the
       burden shifts to the plaintiff to show that ‘the defense is unfounded or requires the resolution of
       an essential element of material fact before it is proven.’ ” Mondschein v. Power Construction
       Co., 404 Ill. App. 3d 601, 606, 936 N.E.2d 1101, 1106 (2010) (quoting Kedzie & 103rd
       Currency Exchange, Inc. v. Hodge, 156 Ill. 2d 112, 116, 619 N.E.2d 732, 735 (1993)). In
       ruling on a section 2-619 motion to dismiss, the circuit court must interpret all pleadings and
       supporting documents in the light most favorable to the nonmovant. Richter v. Prairie Farms
       Dairy, Inc., 2016 IL 119518, ¶ 18, 53 N.E.3d 1. We review de novo the grant of a section 2-619
       motion to dismiss. Richter, 2016 IL 119518, ¶ 18, 53 N.E.3d 1. Moreover, when a circuit court
       enters judgment on the pleadings of a section 2-1401 petition without holding an evidentiary
       hearing, the standard of review is also de novo. Cavalry Portfolio Services v. Rocha, 2012 IL
       App (1st) 111690, ¶ 9, 979 N.E.2d 930.
¶ 18        Additionally, we note this court may affirm the circuit court’s granting of a motion to
       dismiss on any basis or ground established by the record, regardless of the circuit court's
       reasoning. Guinn v. Hoskins Chevrolet, 361 Ill. App. 3d 575, 586, 836 N.E.2d 681, 691 (2005).
       The same holds true for a circuit court’s decision on a section 2-1401 petition. See Padilla v.

                                                    -5-
       Vazquez, 223 Ill. App. 3d 1018, 1027, 586 N.E.2d 309, 315 (1991).

¶ 19                                      B. Good Samaritan Act
¶ 20       Plaintiff contends section 30(a) of the Good Samaritan Act (745 ILCS 49/30(a) (West
       2004)) does not provide immunity to Dr. Pedersen and McGinnes because that section only
       applies to medical professionals who do not receive any fee or compensation for the services
       they provide at free clinics. In his supplemental brief, plaintiff further asserts that, under the
       Lease Agreement between OSF and the Clinic, McGinnes was, in fact, compensated by the
       Clinic for her services rendered there. Dr. Pedersen and McGinnes assert that section 30(a)
       applies to medical professionals who provide services at a free clinic and do not receive
       compensation from the free clinic for those services.

¶ 21                                 1. Applicable Version of Section 30
¶ 22       Here, the alleged negligence occurred in March and April 2013, which is before Public Act
       98-214 (Pub. Act 98-214, § 115, eff. Aug. 9, 2013) became effective. Throughout his briefs,
       plaintiff cites the version of section 30 that was amended by Public Act 94-677 (Pub. Act
       94-677, § 340 (eff. Aug. 25, 2005)), which became effective on August 25, 2005. However, in
       Lebron v. Gottlieb Memorial Hospital, 237 Ill. 2d 217, 250, 930 N.E.2d 895, 914 (2010), our
       supreme court found Public Act 94-677 invalid and void in its entirety. The version of section
       30 in effect before Public Act 94-677 was last amended by Public Act 90-742 (Pub. Act
       90-742, § 40 (eff. Aug. 13, 1998)). Accordingly, we apply the version of section 30 amended
       by Public Act 90-742. See 745 ILCS 49/30(a) (West 2004).
¶ 23       Section 30(a) of the Good Samaritan Act (745 ILCS 49/30(a) (West 2004)) provides the
       following:
               “A person licensed under the Medical Practice Act of 1987, a person licensed to
               practice the treatment of human ailments in any other state or territory of the United
               States, or a health care professional, including but not limited to an advanced practice
               nurse, physician assistant, nurse, pharmacist, physical therapist, podiatrist, or social
               worker licensed in this State or any other state or territory of the United States, who, in
               good faith, provides medical treatment, diagnosis, or advice as a part of the services of
               an established free medical clinic providing care to medically indigent patients which
               is limited to care that does not require the services of a licensed hospital or ambulatory
               surgical treatment center and who receives no fee or compensation from that source
               shall not be liable for civil damages as a result of his or her acts or omissions in
               providing that medical treatment, except for willful or wanton misconduct.”
       At issue is the meaning of the language “who receives no fee or compensation from that
       source.”

¶ 24                                     2. Statutory Construction
¶ 25       When presented with an issue of statutory construction, the reviewing court’s primary
       objective is to ascertain and give effect to the legislature’s intent. Murphy-Hylton v. Lieberman
       Management Services, Inc., 2016 IL 120394, ¶ 25, 72 N.E.3d 323. The statutory language,
       given its plain and ordinary meaning, best indicates the legislature’s intent. Murphy-Hylton,
       2016 IL 120394, ¶ 25, 72 N.E.3d 323. Moreover, we must evaluate the statute as a whole,


                                                    -6-
       “construing words and phrases in context to other relevant statutory provisions and not in
       isolation.” Murphy-Hylton, 2016 IL 120394, ¶ 25, 72 N.E.3d 323. In doing so, we should not
       render any language superfluous. Murphy-Hylton, 2016 IL 120394, ¶ 25, 72 N.E.3d 323.
       Where the statute’s language is clear and unambiguous and its meaning is plain, we must apply
       the statute as written without resort to extrinsic aids of statutory construction. Board of
       Education of Springfield School District No. 186 v. Attorney General of Illinois, 2017 IL
120343, ¶ 24. We note the standard of review for statutory construction is also de novo. Board
       of Education of Springfield School District No. 186, 2017 IL 120343, ¶ 22.
¶ 26       Plaintiff argues “from that source” means from the performance of the medical services.
       McGinnes and Pedersen contend the language refers to compensation from the free medical
       clinic. We begin our analysis by breaking down the language of the provision.
¶ 27       After describing what medical practitioners are immune under the provision, section 30(a)
       bifurcates into the requirements for the application of immunity. The first part requires the
       person to “in good faith, provide[ ] medical treatment, diagnosis, or advice.” 745 ILCS
       49/30(a) (West 2004). It then adds on qualifications for the provision of that care. Specifically,
       the services must be (1) part of an established free medical clinic providing care to the
       medically indigent and (2) limited to care that does not require the services of a licensed
       hospital or ambulatory surgical treatment center. 745 ILCS 49/30(a) (West 2004). The second
       part mandates the person “receive[ ] no fee or compensation from that source.” 745 ILCS
       49/30(a) (West 2004). Additionally, the end of the section contains an exception to the
       immunity for willful or wanton misconduct. Thus, section 30(a) contains two main
       requirements for receiving immunity; the medical practitioner (1) must perform the services as
       described by the statute and (2) not receive a fee or compensation from that source. Plaintiff’s
       interpretation of “from that source” renders the “from that source” language superfluous. If the
       legislature intended for the compensation to be for the performance of those services, the
       bifurcated structure of the provision would have made that clear—performance of services and
       no fee or compensation. Accordingly, plaintiff’s interpretation is erroneous as statutes are to be
       construed in a manner that does not render any language superfluous. Board of Education of
       Springfield School District No. 186, 2017 IL 120343, ¶ 24.
¶ 28       As to the plain language of the statute, Black’s Law Dictionary defines “source” as “[t]he
       originator or primary agent of an act, circumstance, or result  .” Black’s Law Dictionary (10th
       ed. 2014). The prepositional phrase “from that source” modifies the preceding nouns “fee or
       compensation.” The originator or primary agent of a fee or compensation is the entity from
       which the person received payment. The use of the word “that” indicates “the kind or thing
       specified as follows.” Merriam-Webster Online Dictionary, http://www.merriam-
       webster.com/dictionary/that (last visited June 9, 2017). The only logical thing preceding the
       prepositional phrase “from that source” that could compensate a person is the free medical
       clinic. Contrary to plaintiff’s assertion, the performance of medical services is not a source of
       fees or compensation. Thus, the “from that source” language is referring to the free medical
       clinic. We do not find the language of the provision ambiguous, and thus we do not resort to
       other aids of statutory construction. Accordingly, we find the second requirement for
       immunity is the person did not receive a fee or compensation from the free medical clinic itself.




                                                   -7-
¶ 29                                          3. Lease Agreement
¶ 30       In this case, it is undisputed the Clinic did not directly pay Dr. Pedersen and McGinnes for
       their work at the Clinic. However, plaintiff notes that, under the Lease Agreement, Dr.
       Pedersen’s and McGinnes’s compensation from the Clinic was merely routed through OSF,
       and thus they were compensated by the Clinic. Dr. Pedersen and McGinnes disagree.
¶ 31       Under the Lease Agreement, OSF remained the employer of the leased employees and
       retained the authority to hire, fire, and assign them. The Clinic had the sole authority to direct
       and supervise the action of the leased employees on the Clinic’s premises and to request the
       removal of any leased employee at any time and for any reason. The Lease Agreement further
       provided the leased employee would be discharging their duties and responsibilities under the
       agreement as an employee of OSF and an independent contractor of the Clinic. Nothing in the
       Lease Agreement was to be construed as creating a relationship of employer and employee or
       principal and agent between any of the leased employees and the Clinic. Moreover, for all
       leased employees, OSF was to (1) provide and maintain all insurance coverage, (2) provide
       and pay for employee benefits, and (3) pay all payroll related taxes. The Clinic was to pay OSF
       for the leased employees’ productive salary and wages, nonproductive wages, and a
       percentage of the costs of the benefits provided by OSF to the leased employees. That payment
       was done by OSF giving the Clinic an invoice at the end of every month for all leased
       employees during that month. Additionally, the Lease Agreement provided the parties
       intended the Clinic to operate as a free medical clinic at all times.
¶ 32       Clearly, Dr. Pedersen and McGinnes were employees of OSF and not the Clinic, as OSF
       paid their salary, wages, insurance, benefits, and payroll related taxes. OSF paid all of the
       compensation of the leased employees, regardless of what the Clinic paid OSF for the leased
       employees’ services. The source of Dr. Pedersen’s and McGinnes’s compensation was OSF.
       The fact the Clinic paid OSF an amount equal to the leased employees’ salary and benefits for
       their services at the Clinic does not change the fact their compensation came from OSF.
¶ 33       Accordingly, we find Dr. Pedersen’s and McGinnes’s compensation did not come from the
       Clinic, and thus they are immune from liability under section 30(a) of the Good Samaritan Act
       (745 ILCS 49/30(a) (West 2004)).

¶ 34                                  C. Medical Practice Act
¶ 35       Since we have found Dr. Pedersen is immune under the Good Samaritan Act even if he
       actually rendered medical services to plaintiff, we need not address whether he was also
       immune as a collaborative physician under section 54.5(e) of the Medical Practice Act (225
       ILCS 60/54.5(e) (West 2012)).

¶ 36                                             D. The Clinic
¶ 37       In this case, plaintiff did not raise a direct negligence claim against the Clinic. Instead, he
       raised a negligence claim under the theory of vicarious liability, under which an
       employer/master can be liable for the torts of an employee/agent that are committed within the
       scope of the employment. Vancura v. Katris, 238 Ill. 2d 352, 375, 939 N.E.2d 328, 343 (2010)
       (employer/employee); Kirk v. Michael Reese Hospital & Medical Center, 117 Ill. 2d 507, 533,
       513 N.E.2d 387, 399 (1987) (master/agent). Thus, “[w]here the agent is not guilty, it
       necessarily follows that the party for whom he acted, the master, cannot be guilty.” Kirk, 117


                                                    -8-
       Ill. 2d at 533, 513 N.E.2d at 399. Since we have found both Dr. Pedersen and McGinnes
       immune from liability under the Good Samaritan Act, the Clinic is immune from liability on
       plaintiff’s vicarious liability claim. Accordingly, we do not address whether the Clinic is
       directly immune from liability under the Good Samaritan Act and the Medical Practice Act.
¶ 38        Since defendants are all immune from liability, we find the circuit court’s dismissal with
       prejudice of plaintiff’s complaint and denial of plaintiff’s section 2-1401 petition were proper.

¶ 39                                      III. CONCLUSION
¶ 40      For the reasons stated, we affirm the McLean County circuit court’s judgment.

¶ 41      Affirmed.




                                                   -9-